          Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN
                                 MADISON DIVISION

 CARLOS M. REITOR,

       Plaintiff,

 v.                                                     Case No. 3:21-cv-00057

 AMERICOLLECT, INC.,

       Defendant.

                                           COMPLAINT

         NOW COMES Plaintiff, CARLOS M. REITOR, by and through his undersigned counsel,

complaining of Defendant, AMERICOLLECT, INC., as follows:

                                   NATURE OF THE ACTION

      1. This is an action brought by a consumer seeking redress for alleged violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Wisconsin Consumer

Act (“WCA”) under Wis. Stat. § 427 et seq., for Defendant’s unlawful conduct.

                                  JURISDICTION AND VENUE

      2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

      3. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

      4. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES

      5. CARLOS M. REITOR (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant was domiciled in Madison, Wisconsin.

      6. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).



                                                  1
        Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 2 of 7




   7. AMERICOLLECT, INC. (“Defendant”) is a corporation with a principal place of business

at 1851 South Alverno Road, Manitowoc, Wisconsin 54220.

   8. Defendant specializes in third-party debt collection for hospitals and health systems.

   9. Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it uses

instrumentalities of interstate commerce and the mail in the course of collecting consumer debt;

(2) the principal purpose of Defendant’s business is the collection of debt owed or due or asserted

to be owed or due another; and (3) it regularly collects consumer debt owed to others.

                                 FACTUAL ALLEGATIONS

   10. In or around August 2020, Plaintiff received medical services from Saint Mary’s Hospital.

   11. Plaintiff has had numerous health issues over the years and has been in and out of the

hospital.

   12. Plaintiff has insurance through the state health program, Badger Care.

   13. In or around December 2020, Plaintiff started receiving phone calls from Defendant.

   14. During one specific phone call that took place in or around mid-December 2020, Defendant

advised Plaintiff that it was attempting to collect on a medical bill from Saint Mary’s Hospital in

the amount of approximately $500.00 (“subject debt”).

   15. The subject debt is a “debt” as defined by 15 U.S.C. §1692a(5).

   16. During this phone call, Defendant’s representative did not read the entire mini Miranda to

Plaintiff as required by 15 U.S.C. §1692 e(11).

   17. As this same call progressed, Plaintiff advised Defendant that since he is a member with

Badger Care (operated through the state) that the subject debt should have been covered by Badger

Care.



                                                  2
        Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 3 of 7




   18. Plaintiff disputed the subject debt by advising Defendant that Plaintiff did not believe he

owed the subject debt because it should be covered by Badger Care.

   19. After numerous attempts of Defendant’s representative trying to pressure Plaintiff into

making a payment, Defendant’s representative relented and stated that she would look into his

dispute request.

   20. Having not heard back from Defendant, Plaintiff contacted Defendant to discuss the subject

debt once more.

   21. During a phone call on December 26, 2020, Plaintiff told Defendant’s representative that

he was concerned about the subject debt reporting to the credit bureaus, as he was in the process

of purchasing a home.

   22. Defendant’s representative advised Plaintiff that this would not be reported to the credit

bureaus, so he need not be concerned.

   23. Unfortunately, on December 27, 2020, the very next day, the subject debt was reported to

the credit bureaus, causing Plaintiff’s credit score to drop by 76 points.

   24. To date, Defendant has failed to resolve Plaintiff’s dispute of the debt and continues to

report to the credit bureaus.

   25. Despite living at the same address for over two years (including the date of service of the

subject debt), Plaintiff has never received any written communication from Defendant regarding

the subject debt.

                                                DAMAGES


   26. After the discussion with Defendant’s representative, Plaintiff was misled into believing

that he was safe from any adverse credit reporting while the account was under investigation.


                                                  3
         Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 4 of 7




    27. Accordingly, Defendant’s misleading representations were material because it impacted

Plaintiff’s decision making process regarding the subject debt including payment on the subject

debt.

    28. The conundrum created by the language used Defendant’s representative caused Plaintiff

significant emotional distress and anxiety due to finding the account reporting to his credit report.

    29. Further impeding Plaintiff’s decision making process regarding the subject debt was the

lack of written communication with relevant information regarding the subject debt.

    30. Plaintiff’s credit score dropped by 76 points, something that could have been prevented

should Defendant had been honest regarding their collection efforts.

    31. Concerned with Defendant’s abusive collection efforts, Plaintiff was forced to retain

counsel to vindicate his rights.

                                     CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)


    32. All paragraphs of this Complaint are expressly adopted and incorporated herein as though

fully set forth herein.

    a. Violations of 15 U.S.C. § 1692e

    33. Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any false,

deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C. §

1692e.

    34. Section 1692e(11) of the FDCPA requires that a debt collector states that is it “attempting

to collect a debt and that the information obtained will be used for that purpose.” 15 U.S.C. §

1692e(11).
                                                 4
        Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 5 of 7




   35. Defendant violated 15 U.S.C. §§ 1692e by advising Plaintiff that the subject debt would

not be reported to the credit bureaus and then reported the subject debt to the credit reports the

very next day.

   36. Defendant violated 15 U.S.C. §§ 1692e and e(11) when it failed to disclose the full mini-

Miranda warning during the mid-December 2020 phone call.

   b. Violations of 15 U.S.C. §1692g

   37. Pursuant to § 1692g of the FDCPA, a debt collector must send the consumer a 30-day

validation notice informing the consumer of the right to dispute the validity of the debt within five

days of the initial communication with the consumer.

   38. Defendant violated § 1692g by failing to send Plaintiff the 30-day validation notice within

five days of Defendant’s first communication with Plaintiff in December 2020.

   39. As set forth above, Plaintiff was harmed by Defendant’s deceptive conduct.

       WHEREFORE, Plaintiff, CARLOS M. REITOR, requests that this Honorable Court enter

judgment in his favor as follows:

       a.        Declaring that the practices complained of herein are unlawful and violate the Fair

                 Debt Collection Practices Act;

       b.        Awarding Plaintiff statutory and actual damages, in an amount to be determined at

                 trial, for the underlying Fair Debt Collection Practices Act violations;

       c.        Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                 §1692k; and

       d.        Awarding any other relief as this Honorable Court deems just and appropriate.




                                                   5
        Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 6 of 7




                                       COUNT II:
                       Wisconsin Consumer Act (Wis. Stat. § 427 et seq.)


   40. Plaintiff restates and realleges paragraphs 1 through 38 as though fully set forth herein.

   41. Defendant is a “debt collector” as defined by Wis. Stat. § 427.103(3) of the WCA.

   42. The subject consumer debt is a “claim” as defined by Wis. Stat. § 427.103(1) of the WCA.

   43. The WCA states:

               “In attempting to collect an alleged debt arising from a consumer
               credit transaction or other consumer transaction…a debt collector
               may not…engage in other conduct which can reasonably be
               expected to threaten or harass the customer or a person related to the
               customer.” Wis. Stat. § 427.104(1)(h)

   44. Defendant violated § 427.104(1)(h) by engaging in harassing conduct in its attempt to

collect the subject debt from Plaintiff.

   45. Specifically, Defendant’s conduct is unfair and deceptive because it specifically stated that

the subject debt would not be reported to his credit report, when Defendant did intend to report it.

   46. Furthermore, Defendant did not properly comply with the FDCPA as discussed above and

instead engaged in harassing conduct in an attempt to collect the subject debt from Plaintiff.

   47. Moreover, upon information and belief, these unfair and deceptive practices are part of a

pattern and practice of behavior in which Defendants routinely engage as part of their business

model. The WCA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   48. As pled above, Plaintiff was harmed by Defendant’s unfair and deceptive practices.

   49. As pled in paragraphs 25 through 30, Plaintiff has suffered actual damages as a result of

Defendant’s unlawful practices. As such, Plaintiff is entitled to relief pursuant to §427.105.


                                                 6
        Case: 3:21-cv-00057-wmc Document #: 1 Filed: 01/27/21 Page 7 of 7




   50. Upon information and belief, Defendant regularly engages in the above described behavior

against consumers in Wisconsin and for public policy reasons should be penalized.

   WHEREFORE, Plaintiff, CARLOS M. REITOR, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages pursuant to § 427.105, in an amount to be determined
      at trial, for the underlying violations;

   c. Awarding Plaintiff costs and reasonable attorney fees pursuant to § 425.308(1)-(2);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.


   Dated: January 27, 2021                                   Respectfully Submitted,

                                                             /s/ Victor T. Metroff
                                                             Mohammed O. Badwan, Esq.
                                                             Victor T. Metroff
                                                             Counsel for Plaintiff
                                                             Sulaiman Law Group, Ltd.
                                                             Lombard, IL 60148
                                                             Phone (630) 575-8181
                                                             Fax: (630) 575- 8188
                                                             mbadwan@sulaimanlaw.com
                                                             vmetroff@sulaimanlaw.com




                                                 7
